DISMISS; and Opinion Filed October 16, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01250-CV

                       IN RE JOE TRAMPAS BENAVIDES, Relator

                 Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-9921709-MW

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Stoddart
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the district

attorney of Dallas County, Texas to enforce his plea agreement. The district attorney is not a

trial judge within our district; thus absent circumstances not present in this case, we have no

jurisdiction to issue a writ of mandamus directed at her. Garner v. Gately, 909 S.W.2d 61, 62

(Tex. App.—Waco 1995, orig. proceeding); TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

Moreover, because relator’s complaint is a collateral attack on a final felony conviction, the

relief relator seeks—immediate discharge from confinement—may be sought only by petition for

writ of habeas corpus. See In re Benavides, No. 05-15-00341-CV, 2015 WL 1346144, at *1

(Tex. App.—Dallas Mar. 25, 2015, orig. proceeding). We lack jurisdiction to issue such a writ.

Id.
      We dismiss the petition for want of jurisdiction.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

151250F.P05




                                              –2–